DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Information disclosure statement(s) filed 13 December 2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 – 8 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11, 199, 707 in view of Lee et al; (publication number: US 2016/0377869 A1), hereafter Lee

Regarding claim 1:
	As can be seen by review of the claims, patented claim 1 anticipates all the limitations of claim 1 of the application except: wherein the display device is a head-mounted display device.
	However, Lee discloses a head mounted display device with dual curved displays. More particularly, Lee discloses an HMD device includes a pair of curved displays 104, and 105 mounted on a frame 106 (Lee [0012]). 
	It would have been obvious to modify patented claim 1 wherein the display device is a head-mounted display device, as claimed. Those skilled in the art would appreciate providing an immersive virtual reality or augmented reality experience with a wide lateral field of view.

Regarding claim 2:
	Claim 2 is similarly rejected over patented claim 2.
Regarding claim 3:
	Claim 3 is similarly rejected over patented claim 3.
Regarding claim 4:
	Claim 4 is similarly rejected over patented claim 19.
Regarding claim 5:
	Claim 5 is similarly rejected over patented claim 20.
Regarding claim 6:
	Claim 6 is similarly rejected over patented claim 22.
Regarding claim 7:
	Claim 7 is similarly rejected over patented claim 23.
Regarding claim 8:
	Claim 8 is similarly rejected over patented claim 13.

Claim(s) 9 – 13 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11, 199, 707 in view of KIM et al; (publication number: US 2016/0071457 A1), hereafter Kim.

Regarding claim 9:
	As can be seen by review of the claims, patented claim 1 anticipates all the limitations of claim 9 of the application except the display panel comprising: a first electrode, a second electrode, and an organic light emitting layer between the first and second electrodes.
	However, Kim discloses a display device and method of driving the same. More particularly, Kim discloses a first electrode, a second electrode, and an organic light emitting layer between the first and second electrodes (Kim Figure 5 – display panel DP includes first electrode OE1, a second electrode OE2, and emitting layer EML therebetween).
	It would have been obvious to modify patented claim 9 to include a display comprising a first electrode, a second electrode, and an organic light emitting layer between the first and second electrodes, as claimed. Those skilled in the art would appreciate the ability to provide a display panel capable of outputting images to the user while being deformed into a bent or curved shape.

Regarding claim 10:
	Patented claim 9 (in view of Kim) discloses the display device of claim 9, wherein the display panel comprises: a substrate comprising a planar portion and a curved portion (Kim Figure 5 110); a planarization layer on the substrate (Kim Figure 5 140), the first electrode being disposed on the planarization layer (Kim Figure 5 OE1 on 140); and a pixel defining layer disposed on the planarization layer and exposing at least a portion of the first electrode to define a pixel area (Kim Figure 5 160 defines opening for pixel defining area exposing emitting layer).

Regarding claim 11:
	Claim 11 is similarly rejected over patented claim 6.
Regarding claim 12:
	Claim 12 is similarly rejected over patented claim 6.
Regarding claim 13:
	Claim 13 is similarly rejected over patented claim 13.

Claim(s) 14 – 21 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No 11, 199, 707. Although the claims at issue are not identical, they are not patentably distinct from each other. As can be seen by review of the claims patented claim 8 anticipates claim 14 of the application.

Regarding claim 15:
	Claim 15 is similarly rejected over patented claim 9.
Regarding claim 16:
	Claim 16 is similarly rejected over patented claim 8.
Regarding claim 17:
	Claim 17 is similarly rejected over patented claim 8.
Regarding claim 18:
	Claim 18 is similarly rejected over patented claim 8.
Regarding claim 19:
	Claim 19 is similarly rejected over patented claim 12.
Regarding claim 20:
	Claim 20 is similarly rejected over patented claim 15
Regarding claim 21:
	Claim 21 is similarly rejected over patented claim 14.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHIR K RAYAN/Primary Examiner, Art Unit 2623